
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(c)


TENET HEALTHCARE CORPORATION


AMENDED AND RESTATED


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


As of October 9, 2001


  


  


  


Originally Dated November 1, 1984

Amended May 21, 1986

Amended April 25, 1994

Amended July 25, 1994

Amended January 28, 1997

Restated as of May 31, 1998

Amended and Restated as of October 9, 2001

--------------------------------------------------------------------------------


TENET HEALTHCARE CORPORATION
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS


 
 
Page

--------------------------------------------------------------------------------

Section 1 — Statement of Purpose 1
Section 2 — Definitions
1 2.1 Acquisition 1 2.2 Actual Final Average Earnings 1 2.3 Agreement 1 2.4
Committee 1 2.5 Change of Control 1 2.6 Date of Employment 1 2.7 Date of
Enrollment 1 2.8 Disability 1 2.9 Early Retirement 2 2.10 Earnings 2 2.11
Eligible Children 2 2.12 Employee 2 2.13 Employment or Service 2 2.14 Existing
Retirement Benefit Plans Adjustment Factor 2 2.15 Final Average Earnings 2 2.16
Normal Retirement 3 2.17 Participant 3 2.18 Prior Service Credit Percentage 3
2.19 Projected Earnings 3 2.20 Projected Final Average Earnings 3 2.21
Subsidiary 3 2.22 Surviving 3 2.23 Termination of Employment 3 2.24 Year 3 2.25
Year of Service 3
Section 3 — Retirement Benefits
4 3.1 Normal Retirement 4 3.2 Early Retirement Benefit 4 3.3 Vesting of
Retirement Benefit 5 3.4 Termination Benefit 5 3.5 Duration of Benefit Payment 6
3.6 Recipients of Benefit Payments 6 3.7 Disability 6 3.8 Change of Control 7
3.9 Golden Parachute Cap 8
Section 4 — Payment
8 4.1 Commencement of Payments 8 4.2 Withholding; Unemployment Taxes 8 4.3
Recipients of Payments 8 4.4 No Other Benefits 8 4.5 Lump Sum Distributions 8
Section 5 — Conditions Related to Benefits
10 5.1 Administration of Plan 10

--------------------------------------------------------------------------------

5.2 No Right to Assets 10 5.3 No Employment Rights 10 5.4 Right to Terminate or
Amend 10 5.5 Eligibility 11 5.6 Offset 11 5.7 Conditions Precedent 11
Section 6 — Miscellaneous
11 6.1 Non-assignability 11 6.2 Gender and Number 11 6.3 Notice 11 6.4 Validity
12 6.5 Applicable Law 12 6.6 Successors in Interest 12 6.7 No Representation on
Tax Matters 12

--------------------------------------------------------------------------------




TENET HEALTHCARE CORPORATION
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Section 1—Statement of Purpose


    The Supplemental Executive Retirement Plan (the "Plan") has been adopted by
Tenet Healthcare Corporation ("Tenet") to attract, retain, motivate and provide
financial security to highly compensated or management employees (the
"Participants") who render valuable services to Tenet and its Subsidiaries.


Section 2—Definitions


    2.1  Acquisition.  "Acquisition" refers to a company of which substantially
all of its assets or a majority of its capital stock are acquired by, or which
is merged with or into, Tenet or a Subsidiary.

    2.2  Actual Final Average Earnings.  "Actual Final Average Earnings" means
the highest average monthly Earnings for any 60 consecutive months during the
ten years, or actual employment period if less, preceding Termination of
Employment.

    2.3  Agreement.  "Agreement" means a written agreement substantially in the
form of Exhibit A between Tenet and a Participant.

    2.4  Committee.  "Committee" means the Compensation and Stock Option
Committee of the Board of Directors of Tenet.

    2.5  Change of Control.  "Change of Control" of Tenet shall be deemed to
have occurred if either (a) any person as such term is used in Sections 13(c)
and 14(d)(2) of the

    Securities Exchange Act of 1934, as amended, is or becomes the beneficial
owner directly or indirectly of securities of Tenet representing 20% or more of
the combined voting power of Tenet's then outstanding securities or
(b) individuals who, as of April 1, 1994, constitute the Board of Directors of
Tenet (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that (i) any individual
who becomes a director of Tenet subsequent to April 1, 1994, whose election, or
nomination for election by the Tenet's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be deemed to have been a member of the Incumbent Board and (ii) no individual
who was elected initially (after April 1, 1994) as a director as a result of an
actual or threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended, or any other actual or threatened solicitations of proxies or consents
by or on behalf of any person other than the Incumbent Board shall be deemed to
have been a member of the Incumbent Board.

    2.6  Date of Employment.  "Date of Employment" means the date on which a
person began to perform Services directly for Tenet or a Subsidiary as a result
of an Acquisition or becoming an Employee.

    2.7  Date of Enrollment.  "Date of Enrollment" means the date on or after
June 1, 1984 on which an Employee first becomes a Participant in the Plan,
provided that any Employee who becomes a Participant prior to June 1, 1985 shall
be deemed to have a Date of Enrollment of the later of Date of Employment or
June 1, 1984.

    2.8  Disability.  "Disability" means any Termination of Employment during
the life of a Participant and prior to Normal Retirement or Early Retirement by
reason of a Participant's total and permanent disability, as determined by the
Committee, in its sole and absolute discretion. A Participant, who makes
application for and qualifies for disability benefits under Tenet's Group

– 1 –

--------------------------------------------------------------------------------

Long-Term Disability Plan or under any similar plan provided by Tenet or a
Subsidiary, as now in effect or as hereinafter amended (the "LTD Plans"), shall
usually qualify for Disability under this Plan, unless the Committee determines
that the Participant is not totally and permanently disabled. A Participant who
fails to qualify for disability benefits under the LTD Plans (whether or not the
Participant makes application for disability benefits thereunder) shall not be
deemed to be totally and permanently disabled under this Plan, unless the
Committee otherwise determines, based upon the opinion of a qualified physician
or medical clinic selected by the Committee to the effect that a condition of
total and permanent disability exists.

    2.9  Early Retirement.  "Early Retirement" means any Termination of
Employment during the life of a Participant prior to Normal Retirement and after
the Participant attains age 55 and has completed ten Years of Service or attains
age 62 with no minimum Years of Service.

    2.10  Earnings.  "Earnings" means the base salary paid to a Participant by
Tenet or a Subsidiary, excluding bonuses, car and other allowances and other
cash and non-cash compensation. However, for all Participants actively at work
on or after February 1, 1997 as full-time, regular employees, "Earnings" means
the base salary, any annual cash award paid under Tenet's annual incentive plan
and any discretionary awards made under Tenet's deferred compensation plan(s) by
Tenet or a Subsidiary to such Participant, but shall exclude car and other
allowances and other cash and non-cash compensation.

    2.11  Eligible Children.  "Eligible Children" means all natural or adopted
children of a Participant under the age of 21, including any child conceived
prior to the death of a Participant.

    2.12  Employee.  "Employee" means any person who regularly performs Services
on a full-time basis (that is, works a minimum of 32 hours a week) for Tenet or
a Subsidiary and receives a salary plus employee benefits normally made
available to persons of similar status.

    2.13  Employment or Service.  "Employment" or "Service" means any continuous
period during which an Employee is actively engaged in performing services for
Tenet and its Subsidiaries plus the term of any leave of absence approved by the
Committee.

    2.14  Existing Retirement Benefit Plans Adjustment Factor.  "Existing
Retirement Benefit Plans Adjustment Factor or Factors" means the assumed benefit
the Participant would be eligible for under Social Security and all retirement
plans of Tenet and its Subsidiaries whether or not he participates in such
plans. This Factor will be used for calculating all benefits under the Plan and
is a projection of the benefits payable under the Social Security regulations in
effect June 1, 1984, and retirement plans of Tenet in effect on June 1, 1984, or
the participant's Date of Enrollment in the Plan, if later. Once established for
a Participant this Factor will not thereafter be altered to reflect any
reduction in benefits under Social Security. This Factor will be adjusted to
reflect changes in benefits under Tenet retirement plans if a Participant is
transferred to different retirement plans or the Company contribution to a
retirement plan is increased or decreased from the percentage used for original
calculation of the Participant's Factor or the Participant becomes eligible for
other retirement plans adopted by the Company which would provide benefits
greater or less than the Plan considered in calculating the Participant's
original Factor, except that such Factor for Participant's who are regular,
full-time employees actively at work with the Company on April 1, 1994, with the
corporate office or a division or Subsidiary that is not announced as a
discontinued operation shall be revised based upon the Participant's actual base
salary as of April 1, 1994, but no Factor will be increased as a result of
revision of the Factor to use the base salary as of April 1, 1994; provided,
however, for a Participant who is a full-time, regular employee actively at work
on or after February 1, 1997, the Existing Retirement Benefit Plans Adjustment
Factor shall be applied only to the base salary component of Final Average
Earnings.

    2.15  Final Average Earnings.  "Final Average Earnings" means the lesser of
(i) Actual Final Average Earnings, or (ii) if the Participant has completed at
least sixty (60) months of service,

– 2 –

--------------------------------------------------------------------------------

Projected Final Average Earnings; however, for a Participant who is actively at
work as a full-time, regular employee on or after February 1, 1997 "Final
Average Earnings" means Actual Final Average Earnings.

    2.16  Normal Retirement.  "Normal Retirement" means any Termination of
Employment during the life of a Participant on or after the date on which the
Participant attains age 65.

    2.17  Participant.  "Participant" means any Employee selected to participate
in this Plan by the Committee, in its sole and absolute discretion.

    2.18  Prior Service Credit Percentage.  "Prior Service Credit Percentage"
means the percentage to be applied to a Participant's Years of Service with
Tenet and its Subsidiaries prior to his or her Date of Enrollment in the Plan,
in accordance with the following formula:

Years of Service
After Date of Enrollment

--------------------------------------------------------------------------------

  Prior Service Credit
Percentage

--------------------------------------------------------------------------------

      During 1st year   25 During 2nd year   35 During 3rd year   45 During 4th
year   55 During 5th year   75 After 5th year   100

    2.19  Projected Earnings.  "Projected Earnings" means the (a) actual
Earnings of the Participant on the Date of Enrollment plus an assumed increase
of eight percent per annum, or (b) for Participants who are regular full-time
employees actively at work on April 1, 1994, with the corporate office or a
division or a subsidiary that has not been declared to be a discontinued
operation, the actual Earnings of the Participant on April 1, 1994, plus an
assumed increase of eight percent per annum.

    2.20  Projected Final Average Earnings.  "Projected Final Average Earnings"
means the average of a Participant's Projected Earnings during the 60 months
preceding Termination of Employment.

    2.21  Subsidiary.  A "Subsidiary" of the Company is any corporation,
partnership, venture or other entity in which the Company owns 50% of the
capital stock or otherwise has a controlling interest as determined by the
Committee, in its sole and absolute discretion.

    2.22  Surviving Spouse.  "Surviving Spouse" means the person legally married
to a Participant for at least one year prior to the Participant's death or
Termination of Employment.

    2.23  Termination of Employment.  "Termination of Employment" means the
ceasing of

    the Participant's Employment for any reason whatsoever, whether voluntarily
or involuntarily.

    2.24  Year.  A "Year" is a period of twelve consecutive calendar months.

    2.25  Year of Service.  "Year of Service" means each complete year (up to a
maximum of 20) of continuous Service (up to age 65) as an Employee of Tenet and
its Subsidiaries beginning with the Date of Employment with Tenet and its
Subsidiaries. Years of Service shall be deemed to have begun as of the first day
of the calendar month of Employment and to have ceased on the last day of the
calendar month of Employment.

– 3 –

--------------------------------------------------------------------------------




Section 3—Retirement Benefits


    3.1  Normal Retirement Benefit.  

a.Upon a Participant's Normal Retirement, the Company agrees to pay to the
Participant a monthly Normal Retirement Benefit for the Participant's lifetime
which is determined in accordance with the Benefit Formula set forth below,
adjusted by the Vesting Percentage in Section 3.3. Except as provided below, the
amount of such monthly Normal Retirement Benefit will be determined by using the
following formula:


X = A × [B1 + [B2 X C]] × [2.7% - D] × E       X = Normal Retirement Benefit A =
Final Average Earnings B1 = Years of Service After Date of Enrollment B2 = Years
of Service Prior to Date of Enrollment C = Prior Service Credit Percentage D =
Existing Retirement Benefit Plans Adjustment Factor E = Vesting Percentage

Note: B1 and B2 Years of Service combined cannot exceed 20 years.

b.In the event of the death or Disability of a Participant at any age or the
Normal or Early Retirement of a Participant after age 60, the Normal or Early
Retirement Benefit will be determined on the basis of a Prior Service Credit
Percentage of 100.
c.If a Participant who is receiving a Normal Retirement Benefit dies, his or her
Surviving Spouse or Eligible Children shall be entitled to receive (in
accordance with Sections 3.5 and 3.6) 50% of the Participant's Normal Retirement
Benefit.
d.If a Participant who is eligible for Normal Retirement dies while an Employee
of the Company after attaining age 65, his or her Surviving Spouse or Eligible
Children shall be entitled to receive (in accordance with Sections 3.5 and 3.6)
the installments of the Normal Retirement Benefit which would have been payable
to the Surviving Spouse or Eligible Children in accordance with this Section 3.1
as if the Participant had retired on the day before he or she died.

    3.2  Early Retirement Benefit.  

a.Upon a Participant's Early Retirement, Tenet shall pay the Participant a
monthly Early Retirement Benefit for the Participant's lifetime commencing on
the first day of the calendar month following the date he or she attains age 65,
calculated in accordance with Section 3.1 and Section 3.3 with the following
adjustments:
(i)Only the Participant's actual Years of Service, adjusted appropriately for
the Prior Service Credit Percentage, as of the date of Early Retirement shall be
used.
(ii)For purposes of determining the Actual Final Average Earnings and Projected
Final Average Earnings, only the Participant's Earnings and Projected Earnings
as of the date of Early Retirement shall be used.
(iii)To arrive at the payments to commence at age 65 for a Participant whose
termination occurs prior to February 1, 1997 the amount calculated under
paragraphs a(i) and a(ii) of this Section 3.2 will be reduced by 0.42% for each
month Early Retirement commences before age 62. To arrive at the payments to
commence at age 65 for a Participant who is actively at work as a full-time,
regular employee on or after February 1, 1997, the amount calculated under
paragraphs a(i) and a(ii) of this Section 3.2 will be reduced by 0.25% for each
month Early Retirement commences before age 62.

– 4 –

--------------------------------------------------------------------------------



b.Upon the written request of a Participant prior to termination of employment,
the Committee, in its sole and absolute discretion, may authorize payment of the
Early Retirement Benefit at a date prior to the Participant's attainment of age
65; provided, however, that in such event the amount calculated under paragraphs
a(i) and a(iii) of this Section 3.2 shall be further reduced by 0.42% for each
month that the date of the commencement of payment precedes the date on which
the Participant will attain age 62; however, for a Participant who is actively
at work as a full-time, regular employee on or after February 1, 1997, the
amount of further reduction under paragraphs a(i) and a(iii) of this Section 3.2
shall be 0.25% for each month that the date of commencement of payment precedes
the date on which the Participant will attain age 62.
c.If a Participant dies after commencement of payment of his or her Early
Retirement Benefit, the Surviving Spouse or Eligible Children shall be entitled
to receive (in accordance with Sections 3.5 and 3.6) 50% of the Participant's
Early Retirement Benefit.
d.If a Participant dies after his or her Early Retirement but before benefits
have commenced, or while on Disability, the Surviving Spouse or Eligible
Children shall be entitled to receive (in accordance with Sections 3.5 and 3.6)
50% of the benefit that would have been payable on the date the Participant
elected to have benefits commence.
e.If a Participant dies after becoming eligible for Early Retirement but before
taking Early Retirement or while on Disability, the Surviving Spouse or Eligible
Children shall be entitled to receive (in accordance with Sections 3.5 and 3.6)
50% of the Participant's Early Retirement Benefit determined as if the
Participant had retired on the day prior to his or her death with payments
commencing on the first of the month following the Participant's death. The
benefits payable to a Surviving Spouse or Eligible Children under this paragraph
shall be no less than the benefits payable to a Surviving Spouse or Eligible
Children under Section 3.4 as if the Participant had died immediately prior to
age 55.

    3.3  Vesting of Retirement Benefit.  A Participant's interest in his or her
Retirement Benefit shall, subject to Sections 5.5 and 5.7, vest in accordance
with the following schedule:

Years of Service

--------------------------------------------------------------------------------

  Vesting

--------------------------------------------------------------------------------

      Less than 5   -0-
5 but less than 6
 
25%
6 through 20
 
5% per year

Notwithstanding the foregoing, a Participant who is at least 60 years old and
who has completed at least five years of Service will be fully vested, subject
to Sections 5.5 and 5.7, in his or her Retirement Benefits. No Years of Service
will be credited for Service after age 65 or for more than 20 years.

    3.4  Termination Benefit.  Upon any Termination of Employment of the
Participant before Normal Retirement or Early Retirement for reasons other than
death or Disability, Tenet shall pay, commencing at age 65, to the Participant a
Retirement Benefit calculated under Section 3.1 and 3.3 but with the following
adjustments:

a.Only the Participant's actual Years of Service, adjusted appropriately for the
Prior Service Credit Percentage, as of the date of Termination of Employment
shall be used.
b.For purposes of determining the Actual Final Average Earnings and the
Projected Final Average Earnings, as used in Section 3.1, only the Participant's
Earnings and Projected Earnings prior to the date of his or her Termination of
Employment shall be used.

– 5 –

--------------------------------------------------------------------------------





c. (i)If a Participant dies after commencement of payment of his or her
Retirement Benefit under this Section 3.4, the Surviving Spouse or Eligible
Children shall be entitled at Participant's death to receive (in accordance with
Sections 3.5 and 3.6) 50% of the Participant's Retirement Benefit.

(ii)If a Participant, who has a vested interest under Section 3.3, dies after
Termination of Employment but at death is not receiving any Retirement Benefits
under this Plan, the Surviving Spouse or Eligible Children shall be entitled to
receive (in accordance with Sections 3.5 and 3.6) commencing on the date when
the Participant would have attained age 65, 50% of the Retirement Benefit which
would have been payable to the Participant at age 65.

(iii)If a Participant, who has a vested interest under Section 3.3, dies while
still actively employed by Tenet or a Subsidiary or on Disability before he or
she was eligible for Early Retirement, his or her Surviving Spouse or Eligible
Children shall be entitled at the Participant's death to receive 50% of the
Retirement Benefit (in accordance with Sections 3.5 and 3.6) calculated as if
the Participant was age 55 and eligible for Early Retirement on the day before
the Participant's death; provided, however, that the combined reductions for
Early Retirement and early payment shall not exceed 21% of the amount calculated
under paragraphs a(i) and a(ii) of Section 3.2.


d.To arrive at the payments to commence at age 65, the amount calculated under
paragraphs (a), (b), (c)(i) and (c)(ii) of this Section 3.4 will be reduced by
the maximum percentage reduction for Early Retirement at age 55 (i.e., 21%).

    3.5  Duration of Benefit Payment.  Normal and Early Retirement Benefit
payments shall be for the life of the Participant. Surviving Spouse Benefit
payments shall be for the Spouse's lifetime. All benefits payable to the
Surviving Spouse are subject to actuarial reduction if spouse is more than three
years younger than the Participant. Eligible Children Benefit payments shall be
made until the youngest of the Eligible Children reaches 21.

    3.6  Recipients of Benefit Payments.  If a Participant dies without a
Surviving Spouse but is survived by any Eligible Children, then benefits will be
paid to the Eligible Children or their legal guardian, if applicable. The total
monthly benefit payable will be equal to the monthly benefit that a Surviving
Spouse would have received without actuarial reduction. This benefit will be
paid in equal shares to all Eligible Children until the youngest of the Eligible
Children attains age 21.

    If the Surviving Spouse dies after the death of the Participant but is
survived by Eligible Children then the total monthly benefit previously paid to
the Surviving Spouse will be paid in equal shares to all Eligible Children until
the youngest of the Eligible Children attains age 21. When any of the Eligible
Children reaches 21, his or her share will be reallocated equally to the
remaining Eligible Children.

    3.7  Disability. Any Participant, who is under Disability upon reaching age
65 will be paid the Normal Retirement Benefit in accordance with Sections 3.1
and 3.3.

    Upon a Participant's Disability while an Employee of the Company, the
Participant will continue to accrue Years of Service during his or her
Disability until the earliest of his or her:

a.Recovery from Disability,

b.His or her 65th Birthday, or

c.Death,

If a Participant is receiving Disability payments, he or she shall not be
entitled to receive an Early Retirement Benefit.

– 6 –

--------------------------------------------------------------------------------

    For purposes of calculating the foregoing benefits, the Participant's Actual
Final Average Earnings and Projected Final Average Earnings shall be determined
using his or her Earnings and Projected Earnings up to the date of Disability.

    3.8  Change of Control.  

a.In the event of a Change of Control of Tenet while this Plan remains in
effect, (i) a Participant's Retirement Benefits hereunder (a) will be determined
on the basis of receiving full Prior Service Credit under Sections 3.1 and 3.2
for all Years of Service prior to his or her Date of Enrollment and (b) will be
fully vested in the Participant without regard to his or her Years of Service
with Tenet and its Subsidiaries and (ii), notwithstanding any other provisions
of the Plan, a Participant will be entitled to receive the Normal Retirement
Benefit on or after age 60 with no reduction by virtue of paragraphs a(iii) and
b of Section 3.2.

b.For a Participant who is a regular, full-time employee actively at work on
April 1, 1994, with the corporate office or a division or a Subsidiary which has
not been declared to be a discontinued operation, who has not yet begun to
receive benefit payments under the Plan and whose employment is Terminated
without cause or who voluntarily Terminates Employment following (a) a material
downward change in the functions, duties, or responsibilities which reduce the
rank or position of the Participant, (b) (i) a reduction in the Participant's
annual base salary, or (ii) a material reduction in the Participant's annual
incentive plan bonus payment other than for financial performance as it broadly
applies to all similarly situated active Participants in the same plan, or
(iii) a material reduction in the Participant's retirement or supplemental
retirement benefits that does not broadly apply to all active Participant's in
the same plan, or (c) a transfer of a Participant's office to a location that is
more than fifty (50) miles from the Participant's current principal office
location, if such Termination of Employment occurs within two years following a
Change of Control of Tenet while this Plan remains in effect, the provisions of
Section 3.8(a) above shall not apply and (i) a Participant's Early or Normal
Retirement Benefits under this Plan (a) will be determined on the basis of
(I) receiving full Prior Service Credit under Sections 3.1 and 3.2 for all Years
of Service prior to his or her Date of Enrollment and (II) being credited with
three additional years to his or her Years of Service (with total Years of
Service not to exceed 20 years) and (b) will be fully vested in the Participant
without regard to his or her Years of Service with Tenet and its Subsidiaries,
(ii) will be determined by replacing the definition of "Earnings" under
Section 2.10 hereof with the following "the base salary and the annual cash
bonus paid to a Participant by Tenet or a Subsidiary, excluding (A) any cash
bonus paid under the LTIP, (B) any car and other allowances and (C) other cash
and non-cash compensation", and (iii) notwithstanding any other provision of
this Plan to the contrary, a Participant will be entitled to receive the Normal
Retirement Benefit on or after the age of 60, without reduction, and after the
age of 55 with a reduction of 0.25% per month for each month for which the
benefit commences to be paid prior to the Participant's attaining the age of 60
and after the age of 50 with the foregoing reduction from age 60 to age 55 and
with a reduction to 0.56% per month for each month for which the benefit
commences to be paid prior to the Participant's attaining the age of 55. No
other reductions set forth in Sections 3.2(a)(iii) and 3.2(b) will apply.

c.For a Participant who (a) is an active, full-time employee, (b) has not yet
begun to receive benefit payments under the Plan and (c) is involuntarily
terminated from employment without cause or voluntarily terminates employment
pursuant to Section 3.8(b) above, within two years following a Change of Control
of Tenet while this Plan remains in effect, the provisions of
Section 5.7(ii) below shall not apply.

– 7 –

--------------------------------------------------------------------------------



    3.9  Golden Parachute Cap.  Notwithstanding any provision in this Plan to
the contrary, in no event shall the total present value of all payments under
this Plan that are payable to a Participant and are contingent upon a Change of
Control in accordance with the rules set forth in Section 280G of the Internal
Revenue Service Code of 1986, as amended (the "Code") and the Treasury
Regulations thereunder, when added to the present value of all other payments,
other than payments that are made pursuant to this Plan, that are payable to a
Participant and are contingent upon a Change of Control, exceed an amount equal
to two hundred and ninety-nine percent (299%) of the Participant's "base amount"
as that term is defined in Section 280G of the Code. For purposes of making a
calculation under this Section 3.9, the determination of the portion of a
payment that shall be treated as contingent upon a Change of Control shall be
made in accordance with Proposed Treasury Regulations Section 1.280G-1Q/A-24.


Section 4—Payment


    4.1  Commencement of Payments.  Payments under this Plan shall begin not
later than the first day of the calendar month following the occurrence of an
event which entitles a Participant (or a Surviving Spouse or Eligible Children)
to payments under this Plan.

    4.2  Withholding; Unemployment Taxes.  To the extent required by the law in
effect at the time payments are made, Tenet shall withhold from payments made
hereunder any taxes required to be withheld by the Federal or any state or local
government.

    4.3  Recipients of Payments.  All payments to be made by Tenet under the
Plan shall be made to the Participant during his or her lifetime. All subsequent
payments under the Plan shall be made by Tenet to Participant's Surviving
Spouse, Eligible Children or their guardian, if applicable.

    4.4  No Other Benefits.  Tenet shall pay no benefits hereunder to the
Participant, his or her Surviving Spouse, Eligible Children or their legal
guardian, if applicable, by reason of Termination of Employment or otherwise,
except as specifically provided herein.

    4.5  Lump Sum Distributions.  At any time following a Termination of
Employment which occurs within two (2) years after a Change of Control or
following an Early Retirement or a Normal Retirement, a Participant, or the
Surviving Spouse of a Participant, who has a vested interest in the Plan may
elect to receive a lump sum payment, in an amount determined below, sixty
(60) days after giving notice to the Committee of the Participant's, or the
Participant's Surviving Spouse's, desire to receive such lump sum benefit. The
date of the notice shall be the "Commencement Date." The lump sum payment shall
be determined in accordance with the following provisions of this Section 4.5,
and then shall be reduced by a penalty equal to ten percent (10%) of such
payment which shall be forfeited to Tenet. However, the penalty shall not apply
if the Committee determines, based on the advice of counsel or a final
determination by the Internal Revenue Service or any court of competent
jurisdiction, that by reason of the foregoing elective provisions of this
Section 4.5 any Participant, Surviving Spouse or Eligible Children has
recognized or will recognize gross income for federal income tax purposes under
this Plan in advance of payment to him or her of Plan benefits. Tenet shall
notify all Participants (and Surviving Spouses or Eligible Children of deceased
Participants) of any such determination. Wherever any such determination is
made, Tenet shall refund all penalties which were imposed hereunder on account
of making lump sum payments at any time during or after the first year to which
such determination applies (i.e., the first year when gross income is recognized
for federal income tax purposes). Interest shall be paid on any such refunds
based on an interest factor determined under Section 4.5b hereof. The Committee
may also reduce or eliminate the penalty if it determines that this action will
not cause any Participant to recognize gross income for federal income tax
purposes under this Plan in advance of payment to him or her of Plan benefits.

    Notwithstanding any other provision of this Plan, a penalty shall not apply
if a retired Participant or the Surviving Spouse or Eligible Children of a
deceased Participant receives a lump sum distribution

– 8 –

--------------------------------------------------------------------------------

due to a financial hardship. The Committee shall determine whether a financial
hardship exists in its sole discretion, but in good faith and on a uniform,
nondiscriminatory and reasonable basis. A hardship distribution shall be a cash
payment not to exceed the amount necessary to relieve the hardship.

a.When monthly benefit payments have not yet commenced and the Participant is
living on the Commencement Date, the lump sum payment (prior to the ten percent
(10%) reduction) shall equal the lump sum value of the Participant's Early
Retirement Benefit or Normal Retirement Benefit as of the Commencement Date. The
amount described in this Section 4.5a shall include, in addition, in the case of
a Participant who has a spouse or Eligible Children on the Commencement Date,
the lump sum value, determined as of such date, of any benefit payable to a
Surviving Spouse or Eligible Children by reason of the Participant's death on or
after such date assuming such spouse would qualify as a Surviving Spouse on and
after such date. The lump sum amount representing the value of the benefits
described in the preceding two sentences shall be computed (i) first by reducing
the amount of the Participant's monthly benefit payable under Section 3.2
hereof, if the Participant's Commencement Date occurs before the Participant's
Normal Retirement date, (ii) then determining the survivor benefit which would
be payable to a Surviving Spouse or Eligible Children in respect of such monthly
benefit under Section 3.1c or Section 3.2c whichever is applicable, and
(iii) next commuting such benefits to their lump sum equivalent at the
Commencement Date by reference to the factor described in Section 4.5b. In
computing the Participant's monthly benefit under clause (i) of the preceding
sentence, if the Commencement Date occurs before the earliest date when the
Participant may commence to receive his or her Early Retirement Benefit, the
Participant's Early Retirement Benefit shall be computed as the annual actuarial
equivalent of the Early Retirement Benefit which would be payable to him or her
at the earliest date when benefits could commence under the Early Retirement
provisions of Section 3.2, in the form of a single life annuity.

– 9 –

--------------------------------------------------------------------------------





When annual benefits have previously commenced, the lump sum payment (prior to
the ten percent (10%) reduction) shall be equal to the difference between
(A) minus (B) below, determined as of the Participant's Commencement Date,
accumulated to the date of the lump sum payment using the same interest rate
which is used in calculating the amounts (A) and (B):

(A)The lump sum value of the monthly benefits payable to the Participant
(including any benefit payable to the Surviving Spouse or Eligible Children)
determined as of the Participant's Commencement Date in the same manner as
described in the previous paragraph.

(B)The lump sum value of the monthly benefits previously paid to the Participant
discounted to the Participant's Commencement Date.

When a Surviving Spouse of a deceased Participant elects to receive a lump sum
payment, the amount of the lump sum payment shall be determined by the Committee
in a manner similar to that used for a Participant, except that the lump sum
payment shall only reflect the benefit which would be payable to a Surviving
Spouse and Eligible Children. All lump sum equivalents hereunder shall be
determined by reference to the factor described in Section 4.5b.

b.The factor described in this Section 4.5b is the actuarial equivalence factor
of the Pension Benefit Guaranty Corporation applicable to plans terminating on
the Commencement Date.


Section 5—Conditions Related to Benefits


    5.1  Administration of Plan.  The Committee has been authorized to
administer the Plan and to interpret, construe and apply its provisions in
accordance with its terms. The Committee shall administer the Plan and shall
establish, adopt or revise such rules and regulations as it may deem necessary
or advisable for the administration of the Plan. All decisions of the Committee
shall be by vote or written consent of the majority of its members and shall be
final and binding. Members of the Committee shall not be eligible to participate
in the Plan while serving as a member of the Committee.

    5.2  No Right to Assets.  Neither a Participant nor any other person shall
acquire by reason of the Plan any right in or title to any assets, funds or
property of Tenet and its subsidiaries whatsoever including, without limiting
the generality of the foregoing, any specific funds or assets which Tenet, in
its sole discretion, may set aside in anticipation of a liability hereunder.
Tenet has established the 1994 Supplemental Executive Retirement Plan Trust,
dated May 25, 1994 and amended and restated on July 25, 1994 (the "Trust").
Without limiting the generality of the foregoing, Section 1(d) of the Trust
provides as follows:

Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of Tenet. Any rights created
under the Plan and this Agreement shall be mere unsecured contractual rights of
Plan participants and their beneficiaries against Company. Any assets held by
the Trust will be subject to the claims of Company's general creditors under
federal and state law in the event of Insolvency, as defined in Section 3(a)
herein.

A Participant shall have only an unsecured contractual right to the amounts, if
any, payable hereunder.

    5.3  No Employment Rights.  Nothing herein shall constitute a contract of
continuing employment or in any manner obligate Tenet and its Subsidiaries to
continue the service of a Participant, or obligate a Participant to continue in
the service of Tenet and its Subsidiaries, and nothing herein shall be construed
as fixing or regulating the compensation paid to a Participant.

    5.4  Right to Terminate or Amend.  Except during any two year period after
any Change of Control of Tenet, Tenet reserves the sole right to terminate the
Plan at any time and to terminate an

– 10 –

--------------------------------------------------------------------------------

Agreement with any Participant at any time. In the event of termination of the
Plan or of a Participant's Agreement, a Participant shall be entitled to only
the vested portion of his or her accrued benefits under Section 3 of the Plan as
of the time of the termination of the Plan or his or her Agreement. All further
vesting and benefit accrual shall cease on the date of Plan or Agreement
termination. Benefit payments would be in the amounts specified and would
commence at the time specified in Section 3 as appropriate. Tenet further
reserves the right in its sole discretion to amend the Plan in any respect
except that Plan benefits cannot be reduced during any two-year period after any
Change of Control of Tenet. No amendment of the Plan (whether there has or has
not been a Change of Control of Tenet) that reduces the value of the benefits
theretofore accrued and vested by the Participant shall be effective.

    5.5  Eligibility.  Eligibility to participate in the Plan is expressly
conditional upon an Employee's furnishing to Tenet certain information and
taking physical examinations and such other relevant action as may be reasonably
requested by Tenet. Any Employee Participant who refuses to provide such
information or to take such action shall not be enrolled as or cease to be a
Participant under the Plan. Any Participant who commits suicide during the
two-year period beginning on the date of his or her Agreement, or who makes any
material misstatement of information or non-disclosure of medical history, will
not receive any benefits hereunder unless, in the sole discretion of the
Committee, benefits in a reduced amount are awarded.

    5.6  Offset.  If at the time payments or installments of payments are to be
made hereunder, any Participant or his or her Surviving Spouse or both are
indebted to Tenet and its Subsidiaries, then the payments remaining to be made
to the Participant or his or her Surviving Spouse or both may, at the discretion
of the Committee, be reduced by the amount of such indebtedness; provided,
however, than an election by the Committee not to reduce any such payment or
payments shall not constitute a waiver of any claim for such indebtedness.

    5.7  Conditions Precedent.  No Retirement Benefits will be payable hereunder
to any Participant (i) whose Employment with Tenet or a Subsidiary is terminated
because of his or her willful misconduct or gross negligence in the performance
of his or her duties or (ii) who within 3 years after Termination of Employment
becomes an employee with or consultant to any third party engaged in any line of
business in competition with Tenet and its Subsidiaries (a) in a line of
business in which Participant has performed Services for Tenet and its
Subsidiaries or (b) that accounts for more than ten percent (10%) of the gross
revenues of Tenet and its Subsidiaries taken as a whole.


Section 6—Miscellaneous.


    6.1  Non-assignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance any provision
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any person's bankruptcy or
insolvency. Tenet may assign this Plan to any Subsidiary which employs any
Participant.

    6.2  Gender and Number.  Wherever appropriate herein, the masculine may mean
the feminine and the singular may mean the plural or vice versa.

    6.3  Notice.  Any notice required or permitted to be given to the Committee
under the Plan shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of Tenet, directed to the
attention of the Secretary of the Committee. Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark or on the receipt for registration or certification.

– 11 –

--------------------------------------------------------------------------------

    6.4  Validity.  In the event any provision of this Plan is held invalid,
void or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

    6.5  Applicable Law.  This Plan shall be governed and construed in
accordance with the laws of the State of California.

    6.6  Successors in Interest.  This Plan shall inure to the benefit of, be
binding upon, and be enforceable by, any corporate successor to Tenet or
successor to substantially all of the assets of Tenet.

    6.7  No Representation on Tax Matters.  Tenet makes no representation to
Participants regarding current or future income tax ramifications of the Plan.

– 12 –

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(c)



TENET HEALTHCARE CORPORATION AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS
TENET HEALTHCARE CORPORATION AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN

Section 1—Statement of Purpose


Section 2—Definitions



Section 3—Retirement Benefits



Section 4—Payment



Section 5—Conditions Related to Benefits


Section 6—Miscellaneous.

